DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's amendments and arguments (see pages 12-13 of the remarks dated 1/13/22) with respect to claims 1-9 and 11-18 have been considered and are persuasive. Particularly, the Examiner notes the arguments pertaining to the limitations of “each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit” has been considered persuasive and differentiated the 

   2.   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 

Claim 1, 14, 15, and 16 recites the limitations of (or similar thereof):
“wherein each of the plurality of local pools is configured with one or more logical chunks in the storage node that includes the local pool, and wherein in the case that a number of logical chunks in the storage node is within a predetermined number from an upper limit, chunks that are added to the storage node are logical chunks having a larger size than logical chunks that are added to the storage node in a case wherein the number of logical chunks that are added to the storage node is less than the predetermined number from the upper limit”.

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations of the claims. The dependent claims are allowable for at least the same reasons as above as its respective independent claims.  Thus, claims 1-9 and 11-18 are allowable for reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Priescu (US 10089145), which teaches data storage services may provide customers with access to computing resources of data storage server and throttling methods may be used manage the computing resources of the data storage service in order to ensure that the customers do not overload the data storage servers. Tokens may represent I/O operations executed by the customer of the data storage service. When I/O request are received the data storage service may determine if the I/O request is a member of a sequence and remove a reduced number for tokens from the work token bucket as a result. The data storage server may determine the I/O request is a member of a sequence based at least in part on a logical chunk of a storage volume the I/O request maps to; 
Hardy (US 20210072913 A1), which teaches a computer-implemented method, according to one approach, is for converting an existing storage pool into an intended storage pool in place. The computer-implemented method includes: identifying a request to convert the existing storage pool having a first extent size into the intended storage pool having a second extent size, where the first extent size is larger than the second extent size. For each volume in the existing storage pool: a temporary pause/lock is performed on a volume segment table (VST) entry which corresponds to 
Ozdemir (US 20020069338 A1), which teaches a method for managing a memory of a computer system to store a data of a first size, comprising the steps of defining chunks of the memory, wherein each chunk is a continuous memory space of a predetermined size. Defining chunk pools for managing the chunks, wherein each chunk pool corresponds to chunks of a particular size and defining unit pools for managing units of the first size, wherein the chunk pool corresponding to the unit pool provides a chunk of the particular size to be separated into the units of the first size, and the data of the first size is stored in the units. 

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-9 and 11-19 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137